Citation Nr: 1228299	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  04-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, as secondary to service-connected diabetes mellitus, type II, and/or service-connected posttraumatic stress disorder.      

2.  Entitlement to service connection for nasopharyngeal cancer as a result of exposure to herbicides.  

3.  Entitlement to a higher initial rating for service-connected posttraumatic stress disorder, evaluated as noncompensable beginning August 4, 2000, and 30 percent disabling beginning January 29, 2001.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2003 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                  

The Board notes that the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides, and entitlement to service connection for posttraumatic stress disorder (PTSD), were originally developed for appellate review; however, service connection for diabetes mellitus, type II, associated with herbicide exposure, and PTSD, was ultimately granted by the RO in July 2011 and October 2011 rating actions, respectively.  Therefore, these issues are no longer before the Board.  

However, in regard to the Veteran's PTSD, following the October 2011 rating action wherein the RO granted service connection for PTSD and assigned a noncompensable rating, effective from August 4, 2000, and a 30 percent disability rating, effective from January 29, 2001, the Veteran's representative, the American Legion (AL), submitted a Written Brief Presentation, dated in January 2012.  In the brief, the AL stated that the severity of the Veteran's PTSD symptomatology over the years showed that the Veteran was entitled to much higher ratings.  Thus, the Board construes the brief as a timely notice of disagreement (NOD) for the issue of entitlement to a higher initial rating for service-connected PTSD, evaluated as noncompensable beginning August 4, 2000, and 30 percent disabling beginning January 29, 2001.  Pursuant to the holding in Manlincon v. West, 12 Vet. App. 119 (1998), the aforementioned issue must be remanded.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2006.  A copy of the transcript of that hearing is of record.  

In December 2009, the Board remanded this case.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Lastly, regarding the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, as secondary to service-connected diabetes mellitus, type II, as explained below, this issue has not been developed for appellate consideration and is referred to the RO for appropriate action.

In a March 2005 rating decision, the RO denied the claims of entitlement to service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity, all claimed as secondary to diabetes mellitus.  At that time, the RO based its decision on the fact that service connection had not been granted for diabetes mellitus.  The Veteran did not appeal the rating decision and it is final.  38 U.S.C.A. § 7105 (2011).  

In a July 2011 rating action, the RO granted service connection for diabetes mellitus, type II, on the basis of presumptive exposure to herbicide agents in the Republic of Vietnam.  Thus, the RO indicated that the issue of whether the Veteran had peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, secondary to service-connected diabetes mellitus, type II, had been raised by the record.  However, rather than adjudicating the aforementioned issue, the RO included the issue in an October 2011 supplemental statement of the case (SSOC).  This was incorrect because the issue is not currently on appeal; it has not yet been adjudicated.  Therefore, the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, as secondary to service-connected diabetes mellitus, type II, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In adjudicating the claim for service connection for peripheral neuropathy of the upper and lower extremities, secondary to service-connected diabetes mellitus, type II, the RO should obtain an addendum opinion from either D.T., M.D., the physician who conducted the July 2011 VA examination, or if she is no longer available, an opinion from another VA physician.  In the July 2011 VA examination report, Dr. T. opined that it was less likely as not that the Veteran's peripheral neuropathy of the upper and lower extremities was caused by or a result of his service-connected diabetes mellitus.  Dr. T. based her opinion on the finding that the Veteran's peripheral neuropathy was diagnosed after his treatment of head and neck cancer with chemotherapy.  [Emphasis added.]  In this regard, the Board observes that the Veteran was diagnosed with nasopharyngeal cancer in approximately August 2001.  However, the Board notes that the evidence of record includes VA Medical Center (VAMC) outpatient treatment records which show diagnoses of peripheral neuropathy as early as April 2000, which is prior to the Veteran's diagnosis and treatment of nasopharyngeal cancer.  [Emphasis added.]  Thus, clearly, Dr. T.'s opinion is based on an inaccurate finding and she must be given the opportunity to provide an addendum opinion.  The addendum opinion should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy of the upper and lower extremities was caused or aggravated by his service-connected diabetes mellitus, type II.  





REMAND

In this case, the Veteran contends that his currently diagnosed hypertension was caused or aggravated by his service-connected diabetes mellitus, type II.  In this regard, secondary service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service- connected disorder.   Allen v. Brown, 7 Vet. App. 439 (1995). Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

In July 2011, the Veteran underwent a VA examination that was conducted by Dr. D.T.  Following the physical examination, Dr. T. diagnosed the Veteran with hypertension.  Dr. T. also opined that it was less likely than not (less than 50/50 probability) that the Veteran's hypertension was caused by or a result of his service-connected diabetes mellitus.  In regard to a rationale for her opinion, Dr. T. indicated that there was no evidence of chronic renal dysfunction/ chronic kidney disease (CKD) that would contribute to secondary hypertension.  

Following the July 2011 VA examination, the RO determined that the examination report was inadequate.  The RO noted that Dr. T. did not address the pertinent question of whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  Thus, the RO requested that Dr. T. provide an addendum to the examination report.  However, the Board notes that in October 2011, a physician's assistant, and not Dr. T., provided an addendum to the July 2011 VA examination.  No explanation was given as to why Dr. T. did not provide the addendum opinion.  

In addition, the physician's assistant opined that because there was no evidence that the Veteran experienced nephropathy, the Veteran's hypertension was not aggravated by his diabetes mellitus.  In this regard, in a Written Brief Presentation, dated in January 2012, the AL stated that the rationales provided by Dr. T. and the VA physician's assistant were inadequate because they only focused on whether the Veteran had a kidney dysfunction and how the lack thereof showed that there was no relationship between the Veteran's hypertension and diabetes mellitus.  According to the AL, diabetes was well-known to directly affect blood vessels and the consistency of the blood itself, and such was not addressed by either VA examiner.  The AL also maintained that PTSD was well-known to at least aggravate hypertension.  Thus, the AL raised an additional theory of secondary service connection by contending that the Veteran's hypertension was either caused or aggravated by his service-connected PTSD.    

In light of the above, given that Dr. T. has not yet had the opportunity to provide an addendum opinion, and in light of the AL's new contentions on the behalf of the Veteran that his hypertension was caused or aggravated by his service-connected PTSD, the Board finds that the case should be returned for an addendum opinion.  

In regard to the Veteran's claim for service connection for nasopharyngeal cancer, the Veteran maintains that while he was serving in the Navy, his ship sailed in the inland waterways of Vietnam and, as such, he was exposed to herbicides/Agent Orange.  He maintains that due to his in-service exposure to herbicides, he later developed nasopharyngeal cancer.  

A veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2011).  The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma) and diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e) (2010); see also 38 U.S.C.A. § 1116(f).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a June 2011 Memorandum, the RO noted that while the Veteran was in the Navy, he served aboard the USS Colonial from February 1969 to December 1969.  The RO also concluded that there was sufficient evidence to show that the USS Colonial had service in the inland waterways of Vietnam.  Thus, exposure to herbicides is conceded in this case.  

However, the Board notes that nasopharyngeal cancer is not in the list of diseases that are recognized by law as linked to exposure to herbicides.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is not applicable as to this claim.  Nevertheless, the regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee, supra.  In this regard, VAMC outpatient treatment records show that in July 2003, it was noted by C.P., PAC, that the Veteran would be applying for disability benefits for his nasopharyngeal cancer which was probably caused by his Agent Orange exposure.  In a subsequent letter from C.P., dated in October 2003, he stated that it was his opinion that the Veteran's nasopharyngeal cancer could be related to his Agent Orange exposure.  Thus, the Board is of the opinion that a VA examination is warranted in order to determine the etiology of the Veteran's nasopharyngeal cancer.   

In the December 2009 remand, the Board specifically requested that the RO provide the Veteran with updated Veterans Claims Assistance Act of 2000 (VCAA) notice, to include an explanation as to the information or evidence needed to establish ratings and effective dates, as outlined by the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, there is no evidence of record showing that the RO subsequently provided the Veteran with updated VCAA notice.  Thus, upon remand, the RO must provide notice as required by Dingess/Hartman, 19 Vet. App. at 473.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Finally, as explained in the Introduction of this decision, the Board construes the January 2012 brief from the Veteran's representative as a timely NOD for the issue of entitlement to a higher initial rating for service-connected PTSD, evaluated as noncompensable beginning August 4, 2000, and 30 percent disabling beginning January 29, 2001.  Under these circumstances, the Board must remand this issue so that the RO can provide the Veteran a statement of the case (SOC), and afford him an opportunity to perfect an appeal thereafter by filing a timely substantive appeal.   Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the Veteran that addresses the issue of entitlement to a higher initial rating for service-connected PTSD, evaluated as noncompensable beginning August 4, 2000, and 30 percent disabling beginning January 29, 2001.  The Veteran should also be informed of the requirements to perfect his appeal with respect to this issue.  If, and only if, the Veteran perfects an appeal by the submission of a timely substantive appeal, the aforementioned issue should be returned to the Board for appellate review.  38 C.F.R. §§ 20.202, 20.302 (2011).

2.  The Veteran must be contacted in writing and, consistent with the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011), he must be notified of the information and evidence needed to substantiate his claims for service connection for hypertension, as secondary to service-connected diabetes mellitus, type II, and/or service-connected PTSD, and nasopharyngeal cancer as a result of exposure to herbicides.  He must also be notified of what portion of that evidence VA will secure, and what portion he himself must submit.  If requested, VA will assist him in obtaining records of treatment from private medical professionals, or other evidence, provided that he furnishes sufficient, identifying information and written authorization.

The notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must provide an explanation as to the information or evidence needed to establish ratings and effective dates, as outlined in the holding in Dingess/ Hartman v. Nicholson, 19 Vet. App. at 473.   

Depending upon the Veteran's response, any and all assistance due him must then be provided by VA

3.  Provide the Veteran's claims file to the VA examiner who conducted the July 2011 VA examination (Dr. T.).  If that examiner is no longer available, a VA physician with appropriate expertise can provide the following.

The claims folder and a copy of this remand must be provided to the examiner and reviewed.  Following a review of the claims file, specifically the July 2011 VA examination report and October 2011 addendum to the report, the examiner must render an opinion regarding the following:       

(A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension was caused or aggravated by his service- connected diabetes mellitus, type II, and/or service-connected PTSD?   

If the Veteran's hypertension was aggravated by his service-connected diabetes mellitus and/or service-connected PTSD, to the extent that is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected hypertension (e.g., slight, moderate) before the onset of aggravation

(B) The examiner must comment on the statements made by the AL, the Veteran's representative, in the January 2012 Written Brief Presentation, regarding how there was too much emphasis on whether the Veteran had a kidney dysfunction.  The examiner must specifically address the AL's argument that diabetes affects blood vessels and the consistency of the blood itself, and discuss whether such has any impact on the Veteran's hypertension.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms

A rationale should be provided for any opinion or conclusion expressed.

If the examiner finds that another examination is required to address the aforementioned questions, such an examination should be scheduled.  

4.  The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination by an examiner with appropriate expertise to ascertain the etiology of the Veteran's nasopharyngeal cancer.  The claims folder must be made available to the examiner for review in conjunction with the examination. All appropriate tests and studies should be accomplished. After a review of the examination findings and the entire evidence of record, the examiner must answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's nasopharyngeal cancer is related to his period of active service, including his exposure to herbicides in Vietnam, to include Agent Orange.  (The Veteran's exposure to herbicides is presumed by law.)

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

A rationale should be provided for any opinion or conclusion expressed.

5.  After completion of the above, and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative, if any, an SSOC and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).










_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



